DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a notice of allowability.
Claims 2-21 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 2 is allowable because the recited limitations for passing the extrudate through a first passage defined between a first pair of forming rollers, the first passage having a first cross-sectional area, and passing the extrudate through a second passage defined between a second pair of forming rollers, the second passage having a second cross-sectional area different than the first cross-sectional area, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 3-13 are allowable as depending from an allowable base claim.
Independent Claim 14 is allowable because the recited limitations for translating the extrudate on a plurality of holding rollers at a second linear speed different from the first linear speed, and passing the extrudate through a pair of forming rollers, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 15-21 are allowable as depending from an allowable base claim.
A close prior art reference Mua et al. (US 2011/0220130 A1, here made of record) discloses an extruder comprising an extrusion die having a predetermined cross-sectional area, and discloses a series of pin rollers having a passage having reduced thicknesses corresponding to the predetermined cross-sectional shape of the extrusion die. Mua et al.
A close prior art reference Guy (US 4,808,450, here made of record) discloses an extruder having an extrusion die having a predetermined cross-sectional area that can produce an extrudate, and a pair of forming rollers positioned to receive the extrudate, the forming rollers defining a passage therebetween as the forming rollers rotate with the passage having a cross-sectional area, and the cross-sectional area of the passage does not correspond to the cross-sectional area of the extrusion die. Guy does not disclose the Claim 2 or Claim 14 limitations recited above.
A non-analogous prior art reference Hely (US 3,083,432, here made of record) discloses apparatus and a method for the production of soap bars, the invention comprising soap chips extruded through a die plate into the form of an extrudate of rectangular cross section which expand by approximately 1/16” on each dimension. The extrudate was passed through a first pair of forming rollers and a second pair of forming rollers, with the first pair of forming rollers having a surface speed 15-20% in excess of the linear speed of the extrudate as it passed through the rollers, and the second pair of forming rollers having a surface speed 40% in excess of the linear speed of the extrudate as it passed through the rollers. Hely does not disclose a series of holding rollers. Hely does not disclose the Claim 2 or Claim 14 limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743